DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
For purpose of examination, the limitation “configured to reversibly secure the knob to an adjustment shaft” of claim 1 is being treated as a functional statement which does not positively claim the adjustment shaft. The adjustment shaft was never set forth as a positively claimed component, nor does there exist any evidence in the specification, drawings to indicate that it is positively recited. For example, the figures do not show a shaft.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the adjustment shaft comprises a split shaft or a solid shaft”. This claim is unclear in light of the fact that it appears to positively set forth further limitations of the shaft. However, the shaft was never positively claimed in claim 1. Claim 1 merely suggests that the knob is configured to secure a shaft. Claim 1 does not positively claim that the knob is secured to a shaft and does not set forth the shaft as an element. If Applicant wishes to positively claim the shaft, a clean way to do so is to follow the guidance of 37 CFR 1.75 (i). Furthermore, the shaft is not shown in the drawings, which provides further evidence that the intention was not to positively claim the shaft in claim 1. Thus it is unclear why claim 10 is further qualifying the shaft since this element is not required by claim 1.

Claim 20 recites “a plurality of knobs”. Claim 1 only sets forth a single knob. The manner in which claim 20 is laid out makes it unclear whether the plurality of knobs now being claimed are the same as the single knob claimed in claim 1. In other words, are each of the plurality of knobs the same as the knob of claim 1, is only one or more of the plurality the same? The claim never sets forth that there is a plurality of knobs and that they are the same or different from the knob of claim 1. Perhaps a recitation setting forth: providing a plurality of said knob as claimed in claim 1, or something similar would clear up the issue. In other words, it needs to be clear that the plurality of knobs now claimed are duplicates of the knob of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 17 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Livolsi (USP 10691158).
Regarding claim 1, Livolsi teaches an adjustment knob, comprising: a marker disk (fig.8, 84) comprising a disk material (84) and a slot shaped opening (860); and a knob body comprising a resilient material (it can be plastic or composite materials which read on resilient materials), the knob body having a first end and a 5second end (seen in fig.8), the first end configured to reversibly secure the knob to an adjustment shaft (the first end connects to a shaft 
Regarding claim 12, Livolsi teaches the knob of claim 1, wherein the slot shaped opening is configured to receive a guitar pick, coin, key, card corner, or similarly shaped object (the slot is capable of receiving one of these objects).  
Regarding claim 17, Livolsi teaches the knob of claim 1, wherein the disk material comprises a plastic polymer or metal (the disclosure mentions how these “hub” components could be made of plastic, col.12, lines 22-25).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutton (USP 3121346) in view of Livolsi (USP 10691158).
Regarding claim 1, Sutton teaches an adjustment knob, comprising: a marker disk (fig.3, 19) comprising a disk material (19); and a knob body comprising a resilient material (col.1, lines 51-54; thermoplastic resin reads on a resilient material since it has some degree of resilience), the knob body having a first end and a 5second end (seen in fig.3), the first end configured to reversibly secure the knob to an adjustment shaft (seen in fig.3, can receive shaft 27; for purpose of interpretation this is just a functional capability), the second end having a receptacle (recess receiving 19) configured to securely receive the marker disk such that the marker disk can be rotated relative to the knob body (col.2, lines 11-15 describes how the receptacle receives disk 19, being that it is a press fit analogous to applicant’s interference fit, it would be capable of moving relative to the knob body given a force applied to it while holding the knob body stationary).  
	Sutton fails to disclose that the disk has a slot shaped opening. However, Sutton does mention the presence of indicators on said disk.
	Livolsi teaches the concept of providing a slot shaped opening (860) to a disk provided in an adjustment knob for the purpose of providing an indicator to the knob assembly as well as the indicator being movable via screwdriver type device (col.18, lines 23-25).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the marker disk disclosed in Sutton to make use of a slot shaped opening as the indicator for the marker disk, as taught by Livolsi, for the purpose of providing an indicator to the knob assembly as well as the indicator being movable via screwdriver type device (col.18, lines 23-25). This provides the added benefit and predictable result of allowing said indicator on the marker disk to be movable should a user desire to move it either for calibration or simply position memory.
Regarding claim 2, Sutton in view of Livolsi teach the knob of claim 1, wherein the marker disk is retained by the knob body by an interference fit (Sutton mentions the disk is press fit); and  10wherein friction between the marker disk and the knob body allows the marker disk to be rotated relative to the knob body via external torque applied to the marker disk when the knob body is rotationally constrained (given that the connection is the same type as claimed by Applicant it would readily follow the that it would allow for the same functionality, that is, given enough force provided to the marker disk while holding the knob body will allow relative movement).  
the device is capable of this given the press fit).
Regarding claim 4, Sutton in view of Livolsi teaches the knob of claim 1, wherein the knob body comprises a knob position indicator (Sutton teaches an indicator 22) and the marker disk comprises a disk orientation indicator (as provided by the combination).  
Regarding claim 5, Sutton teaches the knob of claim 4, wherein the knob position indicator comprises a notch in the resilient material (the specification mentions it is an arrow molded into the plastic and thus is a notch provided thereon).  
Regarding claim 6, Sutton in view of Livolsi teach20 the knob of claim 4, wherein the disk position indicator comprises a lateral or T- shaped junction at one end of the slot (Livolsi teaches the same shaped slot as applicant which reads on this claim).  
Regarding claim 7, Sutton in view of Livolsi teach the knob of claim 1, wherein the knob body comprises a central opening (seen in fig.4 in Sutton) for receiving the adjustment shaft, and a plurality of satellite openings (17 in Sutton) circumferentially spaced around the central opening for flexibly facilitating securement of the knob body to various 25shaft diameters (the openings provide this capability).  
Regarding claim 8, Sutton teaches the knob of claim 7, wherein the central opening and plurality of satellite openings comprise through-holes extending from the first end to the second end of the knob body (seen in fig.3, thorough holes extend from the second end defined by the termination of the hole at the top of the knob, to the first end defined at the bottom of the knob).  
 In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) In this case, the relative dimensions of the central opening would not make the device perform any differently than the prior art device, it will still attach to a shaft of a knob assembly. It is a simple matter of design choice to choose an opening size relative to the environment in which the device is to be used. That is, different sizes would allow different sized knob shafts to be inserted therein. 	
Regarding claim 10, Sutton teaches 30tr the knob of claim 9, wherein the adjustment shaft comprises a split shaft or a solid shaft (27).  
Regarding claim 11, Sutton teaches the knob of claim 1, wherein the knob body comprises a tapered geometry (see fig.3) extending between the first end and the second end, and wherein the diameter of the first end is larger than the diameter of the second end (seen in fig.3).  
Regarding claim 12, Sutton in view of Livolsi teaches the knob of claim 1, wherein the slot shaped opening is configured to receive a guitar pick, coin, key, card corner, or similarly shaped object (Livolsi teaches the slot is capable of receiving one of these objects).  
Regarding claim 16, Sutton teaches the claimed invention except for explicitly reciting that the diameter of the first end is between about 11mm to about 16mm. The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) In this case, the relative dimensions of the first end diameter would not make the device perform any differently than the prior art device. It is a simple matter of design choice to choose an opening size relative to the environment in which the device is to be used. That is, different sizes would allow different sized knob shafts to be inserted therein or for the knob to simply cover a differently sized knob assembly. 
Regarding claim 17, Sutton teaches the knob of claim 1, wherein the disk material comprises a plastic polymer or metal (Sutton teaches the disk 19 can be metal).  
Regarding claim 18, Sutton in view of Livolsi teach a10a a method for using the knob of claim 1, comprising: rotating the knob to a desired position on a device (the knob in Sutton is rotated to a desired position during normal use); and applying external torque to the marker disk to rotate it relative to the knob body to store the desired position via an orientation of the marker disk (Livolsi provides the teaching for this step as Livolsi specifically teaches that the slot in the marker disk allows for insertion of a device so as to rotate that disk relative to the knob body). Thus the combination of these references reads on the method of use as claimed.  
Regarding claim 19, Sutton in view of Livolsi teach the method of claim 18, wherein external torque is applied to the marker disk via 15insertion of an object into the slot and twisting while rotationally constraining the knob body (as taught in Livolsi, the marker disk is rotated via insertion of a device, following the teaching of this concept into Sutton, it would follow that in order to provide this functionality, one would have to hold the knob body constrained due it being press fitted with the marker disk).  
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutton (USP 3121346) in view of Livolsi (USP 10691158),  as applied to claim 1 above, and further in view of Goji et al. (USP 10065092).
Regarding claims 13-15, Sutton teaches that the knob body is made of a thermosetting resin or other material.
Sutton fails to explicitly disclose the use of a synthetic rubber, styrene-butadiene, hereinafter SBR or a material with a hardness between 60 and 80. It is noted that styrene-butadiene, SBR, reads on both a synthetic rubber and the material with the desired hardness.
Goji et al. teaches the use of SBR as the material for the grip of a golf club. The use of this type of material for a surface which is gripped provides the known characteristic of providing excellent grip ability to a user. Further, grips are analogous to knobs since both devices are used and/or gripped by a user.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the knob body in Sutton, to make use of SBR, as suggested by Goji et al. in order to provide the known characteristic of providing excellent grip ability to a user.
	In addition, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have utilized SBR as the material of the knob body, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. SBR is among many different materials known in the art of grips and/or knob structures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656